DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued drawing objection is hereby withdrawn in view of amended FIG. 3.

 	The Applicant’s arguments with respect to claims #1, 3, 19, and 20 in the reply filed on December 28, 2020 have been carefully considered and are partially persuasive.  Claims 19 and 20 are indicated as being allowable.  The previous rejection to claims 1 and 3 using Kim et al. (U.S. Patent Publication No. 2016/0174304 A1), hereafter “Kim”, and Kang et al. (U.S. Patent Publication No. 2017/0097543 A1), hereafter “Kang”, is maintained for the reasons below.  

 	As to claim 1, Applicant’s arguments are unpersuasive.  Applicant argues “if Kim’s support layer included a UV curable resin, the resin would absorb the UV light as it was being cured, and thus would not be able to pass UV light to recognize alignment marks”.  See Applicant’s Remarks filed December 28, 2020 at pp. 9-10.  Applicant has not provided evidence that a UV curable resin would necessarily not pass UV light to recognize alignment marks, making this argument merely conjecture.  Furthermore, Kim teaches that other bands See Kim, ¶ [0071].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

	As to claim 1, Kim teaches:
A substrate 106.  Kim teaches a corresponding display device structure in FIGS. 3A, 3B, 

A transistor TFTs/Pixels disposed on a first surface (top surface) of the substrate.

A passivation layer 108 disposed on a second surface (bottom surface) of the substrate opposite from the first surface.

Wherein the passivation layer directly contacts the substrate.  Kim teaches direct contact of the passivation layer to the substrate in FIGS. 3A, 3B.

Kim teaches the passivation layer 108 comprising a polymer material.  See Kim, ¶ [0063].
However, Kim does not teach the passivation layer includes a UV curable resin.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a UV curable resin for the polymer passivation material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As a matter of design choice, there are a limited number of polymer materials that can provide the passivation layer.  Thus, the use of a UV curable resin is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real Id. at 419.  Nothing in Applicant’s disclosure establishes that a UV curable resin presents a novel or unexpected result, thus selection of such based upon suitability for the intended use is a design choice consideration within the skill of the art.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Kang.

	As to claim 3, Kim does not teach, inter alia, the second surface of the substrate includes microgrooves.
On the other hand, Kang teaches a substrate 231 having microgrooves 220 wherein a passivation layer 201 fills the microgroove.  See Kang, FIG. 10F.  Kim teaches a passivation layer 108 which polarizes incident external light.  See Kim, ¶¶ [0067]-[0072].  Kang teaches a corresponding layer 520 that also polarizes incident external light.  See Kang, ¶ [0080].  Therefore, Kang’s substrate 231, although formed as an upper layer of Kang’s device, has a same orientation as Kim’s substrate 106 such that both layers each have an exterior layer which polarizes incident external light.  The substitution of Kang’s substrate with microgrooves formed therein for Kim’s substrate would not cause Kim’s device to function differently.
One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of microgrooves into the substrate would yield the predictable result of enhancing light emission.  Id. at ¶¶ [0084], [0085].


Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive as to claims 19 and 20.  Kim and Kang do not teach “a thickness of the passivation layer disposed in the display area is greater than a thickness of the passivation layer disposed in the non-display area”.  No other prior art references were found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829